Citation Nr: 0835212	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  05-31 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable disability rating for a right 
ankle sprain prior to May 15, 2006 and to a disability rating 
in excess of 10 percent for the period beginning May 15, 
2006.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 2000 to March 
2004.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The veteran's appeal was previously before the Board in 
December 2007, at which time the Board remanded the case for 
further development by the originating agency.  The case has 
been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Prior to May 15, 2006, the veteran's right ankle 
disability was manifested by complaints of pain, but normal 
range of motion. 

2.  For the period beginning May 15, 2006, the veteran's 
right ankle disability has been manifested by limitation of 
motion which does not more nearly approximate marked than 
moderate.


CONCLUSIONS OF LAW

1.  Prior to May 15, 2006, the criteria for a compensable 
disability rating for a right ankle sprain have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5271 (2007).

2.  For the period beginning May 15, 2006, the criteria for a 
disability rating in excess of 10 percent for a right ankle 
sprain have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. 
§ 4.40 concerning lack of normal endurance, functional loss 
due to pain, and pain on use and during flare-ups; the 
provisions of 38 C.F.R. § 4.45 concerning weakened movement, 
excess fatigability, and incoordination; and the provisions 
of 38 C.F.R. § 4.10 concerning the effects of the disability 
on the veteran's ordinary activity are for consideration.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II (2007).  

A 10 percent rating is warranted for moderate limitation of 
motion of an ankle and a 20 percent rating is warranted for 
marked limitation of motion of an ankle.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When a 
veteran takes issue with the initial rating assigned when 
service connection is granted for a particular disability, 
the Board must evaluate the relevant evidence since the 
effective date of the award and may assign separate ratings 
for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Analysis

The veteran's initial claim for VA compensation benefits was 
received in January 2004.

On VA examination in February 2004, the veteran complained 
that his right ankle tended to roll easily and hurt with 
impact exercising and stayed sore most of the day after a 
long run.  He also complained that it was difficult to 
ambulate when ankle pain occurred.  He reported that he had 
experienced multiple sprains to the ankle and that he was not 
using an ankle brace.  On physical examination, the veteran's 
gait and stance were normal, including heel and toe walking, 
and he was able to perform repetitive squatting and alternate 
leg hopping without difficulty.  There were no abnormalities 
on inspection or palpation, range of motion was normal, and 
there was no undue laxity of the joint.  The examiner also 
noted that range of motion was not additionally limited by 
pain, weakness, fatigue, lack of endurance or incoordination.  
X-ray results were also normal.  The examiner diagnosed the 
veteran with a right ankle sprain with residual instability 
with repetitive use.

In an April 2004 rating decision, the RO denied the veteran's 
claims for service connection for a right ankle sprain.

In his May 2005 notice of disagreement, the veteran claimed 
to have pain in the right ankle and also claimed that he was 
not able to hop on the ankle at the February 2004 VA 
examination.

In a July 2005 rating decision, the RO granted the veteran 
service connection for a right ankle sprain, based on 
evidence of a diagnosis of a right ankle sprain in service in 
conjunction with the results of the February 2004 VA 
examination.  A noncompensable evaluation was assigned, 
effective March 6, 2004.

The veteran filed a notice of disagreement in November 2005 
and in response, he was afforded another VA examination in 
May 2006.  

On VA examination in May 2006, the veteran complained of 
persistent pain with prolonged standing or walking.  He also 
complained of stiffness, weakness, some giving way and some 
instability.  He denied any deformity, episodes of 
dislocation or subluxation, locking episodes or effusion.  He 
also reported that his functional limitations included being 
unable to stand for more than one hour at a time and being 
unable to walk for more than 1/4 mile.  The veteran reported 
moderate, weekly flare-ups of ankle pain and indicated that 
when such flare-ups occurred, he was unable to walk or stand 
for 1-2 days.  On physical examination, the veteran's gait 
was normal; there was no abnormal weight bearing, no 
inflammatory arthritis, no ankylosis and no instability.  
There was tenderness and painful movement.  There was full 
range of motion with pain at the end ranges and tenderness to 
palpation.  X-ray results were normal.  The examiner's 
diagnosis was bilateral ankle sprains and he noted that there 
were no significant occupational effects from the veteran's 
disability.

In a July 2006 rating decision, the RO granted the veteran an 
increased rating of 10 percent for his right ankle sprain, 
effective May 15, 2006.

In an August 2006 treatment record, L. Friedman, D.O. 
indicated that his examination of the veteran revealed 
limited range of motion in dorsiflexion of the ankle, and 
that strength for dorsiflexors and plantar flexors was 
limited to +3/5.  His assessment was chronic ankle 
instability likely from ligamentous damage.

In his September 2006 VA Form 9, the veteran stated that his 
condition was worse.

Pursuant to the Board's December 2007 remand, the veteran was 
scheduled for VA orthopedic examinations at the Newark, New 
Jersey VAMC in February 2008 and March 2008.  The veteran 
failed to appear for either examination.  

Period prior to May 15, 2006

The evidence of record does not support the assignment of a 
compensable disability rating under Diagnostic Code 5271 for 
the period prior to May 15, 2006.  Normal ankle dorsiflexion 
is to 20 degrees and normal ankle plantar flexion is to 45 
degrees.  See 38 C.F.R. § 4.71a, PLATE II (2007).  Although 
he complained of pain, the veteran exhibited normal range of 
motion of the right ankle during his February 2004 VA 
examination.  As such, an increase is not warranted under 
this diagnostic code.

The Board must consider the other diagnostic criteria related 
to the ankles to determine whether increased ratings, or 
additional separate compensable ratings, are warranted.  
These diagnostic codes, however, are not applicable to the 
veteran's service-connected right ankle sprain, as there is 
no evidence of malunion or nonunion of the tibia or fibula 
(Diagnostic Code 5262), ankylosis of the ankle or 
subastragalar or tarsal joints (Diagnostic Codes 5270 and 
5272), malunion of the oscalcis or astragalus (Diagnostic 
Code 5273), or that the veteran has undergone an 
astragalectomy (Diagnostic Code 5274).  See February 2004 VA 
examination report.

In accordance with the guidelines set forth in DeLuca, 
consideration has also been given to whether the veteran's 
right ankle sprain causes any functional impairment, and to 
whether pain affects his functional abilities.  As discussed 
above, the veteran reported during his February 2004 VA 
examination, that his right ankle rolled and that he 
experienced ankle pain during exercising, including running.  
He also noted that it was difficult to ambulate when ankle 
pain occurred.  The veteran did not report and the evidence 
does not show that his ankle pain affects his ability to 
perform the ordinary functions of his daily life, including 
bathing, dressing and grooming.  Furthermore, although the VA 
examiner diagnosed the veteran with a right ankle sprain with 
residual instability with repetitive use, his clinical 
findings were completely normal.  He specifically noted that 
there was no undue laxity of the ankle joint and that range 
of motion was not additionally limited by pain, weakness, 
fatigue, lack of endurance or incoordination.  Accordingly, 
the Board concludes that for the period prior to May 15, 
2006, the assigned noncompensable evaluation sufficiently 
reflects the level of functional impairment demonstrated.  

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007).  The record reflects that the veteran has 
not required frequent hospitalization for his right ankle 
disability and that the manifestations of the disability are 
not in excess of those contemplated by the schedular 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned evaluation.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.

Period beginning May 15, 2006

The Board finds that the evidence of record does not support 
the assignment of more than a 10 percent disability rating 
under Diagnostic Code 5271 for the period beginning May 15, 
2006.  Notwithstanding the veteran's subjective complaints 
and reports, the medical evidence consistently indicates that 
on physical examination, there is no instability of the 
ankle.  Moreover, no arthritis, deformity, edema, weakness, 
excess fatigability, or incoordination has been found.  The 
veteran has consistently demonstrated full to nearly full 
range of motion of the ankle.  He has pain on the extremes of 
motion, and right ankle tenderness.  See May 2006 VA 
examination report.  These symptoms form the basis for, and 
are contemplated by, the current 10 percent disability 
rating.  There is no appropriate basis, even with 
consideration of the DeLuca factors discussed above, for 
finding that the limitation of motion more nearly 
approximates marked than moderate at any time during the 
initial evaluation period.

The Board also notes that in his August 2006 treatment 
record, L. Freidman claimed that his examination of the 
veteran revealed limited range of motion.  However, he did 
not indicate specifically how limited the veteran's range of 
motion was.  Furthermore, his diagnosis of chronic ankle 
instability likely from ligamentous damage is not supported 
by any clinical findings in the record.  As noted above, the 
veteran was scheduled for additional VA examinations  in 
February and March 2008 to determine the degree of severity 
of his current right ankle disability, however, he failed to 
report for either examination.  Consequently, the Board has 
decided the appeal based on the record as it currently 
stands.

The Board has also considered whether there is any other 
diagnostic code upon which a higher or separate evaluation 
would be warranted but has found none.  In particular, as 
discussed above, the Board notes that the provisions of 
Diagnostic Codes 5262, 5270, 5272, 5273 or 5274 are not 
applicable to the veteran's service-connected right ankle 
sprain, as there is no evidence of malunion or nonunion of 
the tibia or fibula, ankylosis of the ankle or subastragalar 
or tarsal joints, malunion of the oscalcis or astragalus, or 
that the veteran has undergone an astragalectomy.  

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007).  The record reflects that the veteran has 
not required frequent hospitalization for his right ankle 
disability and that the manifestations of the disability are 
not in excess of those contemplated by the schedular 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned evaluation.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The record reflects that in January 2003, July 2006 and April 
2007 letters, the RO sent the veteran the required notice.  
The letters specifically informed him of the type of evidence 
needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board notes that, even though the letters requested a 
response within 60 days, they also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) (evidence must be received by the Secretary within 
one year from the date notice is sent).  

The Board acknowledges that the veteran was not provided the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) until July 2006.  The timing of the specific 
notice required by Dingess is harmless in this instance 
because the claim for an increased evaluation has been 
denied.  Any questions as to the disability rating or the 
effective date to be assigned are moot.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  The veteran was provided the specific 
notice required by Vazquez-Flores in a July 2008 letter.  

Finally, the Board notes that the veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the veteran has been 
afforded appropriate VA examinations.  Neither the veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claim.  The Board is also unaware 
of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the veteran.



ORDER

For the period prior to May 15, 2006, a compensable 
disability rating for a right ankle sprain is denied.

For the period beginning May 15, 2006, a disability rating in 
excess of 10 percent is denied.



____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


